NO. 07-02-0067-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   MARCH 7, 2002

                         ______________________________


            IN THE INTEREST OF CHRISTOPHER MARTINEZ, A CHILD


                       _________________________________

       FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 91-533,594; HONORABLE DREW FARMER, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Jesus Martinez perfected an appeal from a default judgment modifying

support in a suit affecting the parent-child relationship. Pending before this Court is

appellant’s “Withdrawal of Notice of Restricted Appeal” by which he expresses his desire

to no longer pursue this appeal. We grant his request and dismiss the appeal.


      Without passing on the merits of the case, appellant’s request is granted and the

appeal is hereby dismissed. See Tex. R. App. P. 42.1(a)(2). Having dismissed the appeal
at appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           2